DETAILED ACTION
Status of the Application 
The Examiner acknowledges the following:
Claims 30-39 are pending and under current examination. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112 (Indefinite)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 30-33 and 35 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 30 recites that the formulation contains a buffering agent, sweetener and preservative, yet the claim at part (f) requires that the composition consist of at least one excipient selected from buffering agents, preservatives, and sweeteners. It is unclear if these are the same sweeteners, buffers, or preservatives of components a-d which are not defined or these are meant to be in addition to the sweetener, buffering agent and preservative of parts a through d. 

Claim 32 recites the liquid formulation of claim 30 wherein the preservative is selected from. There is insufficient antecedent basis for this limitation in the claim because claim 30 from which claim 31 depends recites for part (d) preservative, and for part (f) preservatives. Thus it is unclear if “the preservative” refers to the single preservative of part (d), the preservatives of part (f) or both, and lacks antecedent basis. 
Claim 33 recites the liquid formulation of claim 30 wherein the buffering agents is selected from. There is insufficient antecedent basis for this limitation in the claim because claim 30 from which claim 31 depends recites for part (a) buffering agent, and for part (f) buffering agents. Thus it is unclear if “the buffering agents” refers to the buffering agent of part (a), the buffering agents of part (f) or both, and lacks antecedent basis. 
Claim 35 recites wherein the liquid formulation has 0.1-0.4% w/v anhydrous citric acid. Here it is unclear if the citric acid is the same as the citric acid of part (a) in claim 34 given claim 35 recites anhydrous citric acid. Thus it is unclear if the claim requires anhydrous citric acid in addition to citric acid. It is suggested here that the Applicants can delete the word anhydrous so it is clear the claim refers back to the citric acid of claim 34. 
Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 30-39 are rejected under 35 U.S.C. 103 as being unpatentable over Palepu (United States Patent Publication 2016/0101147-effective filing date of May 2013) in view of Accord (Vancomycin Powder for Infusion 02/2013), Ulrich et al. (United States Patent Publication 2003/0032600) and Lord et al. (United States Patent Publication 2014/0079777) as evidenced by Ahmed (United States patent 5,362,758). 
Claim 1 is to a non-sterile stable liquid formulation formulated for oral administration, consisting of: (a) buffering agent, water, sweetener, preservative, vancomycin hydrochloride, and at least one excipient selected from the group consisting of buffering agents, preservatives, sweeteners, flavoring agents, coloring agents, tonicity agents, chelating agents, ethyl alcohol, glycerin, syrup and oils, wherein the non-sterile stable liquid formulation is homogenous and stable for at least 1 week at ambient and refrigerated temperature and has a pH of 2.5-4.5.
Palepu teaches compositions including non-sterile liquid solution compositions containing stable vancomycin hydrochloride present from 25mg/mL-150mg/mL, with some embodiments having about 50mg/mL, see paragraphs [0003], [0004], [0018], [0030], [0048], and Examples 1-8. The liquid formulations have long-term storage stability and a pH range from about 4-6, see paragraph [0003]. Given Palepu discloses dissolving in liquid solutions, the vancomycin would necessarily be homogeneous. The formulation is stable for at least 12 months or at least 24 months, and is formulated in water, see abstract, paragraph [0007], [0018], and entire document. A pH of about 4-6 renders obvious from about 2.5-4.5 and the liquid solutions of Palepu contain water. 
Palepu suggests injectable formulations and does not expressly teach oral vancomycin hydrochloride forms. 
However, Accord discloses that vancomycin hydrochloride can be reconstituted in vials for both injectable forms or orally by reconstitution of the vancomycin in water with common flavoring formulations. The oral dosage form is most effective in treating C. difficile pseudomembranous colitis versus the injectable formulations. 
Therefore it would have been prima facie obvious before the time of filing to provide Palepu’s injectable formulation in oral dosage form with the motivation of providing dosage forms which are more effective in treating C. difficile induces pseudomembranous colitis which cannot effectively be treated by injectable formulations. 
There would have been a reasonable expectation of success because Palepu discloses injectable vancomycin hydrochloride and Accord teaches that vancomycin hydrochloride can be reconstituted for injectable or oral form depending on the condition to be treated. 
Palepu does not expressly teach that the anhydrous citric acid present from 0.1-0.4% w/v, the preservative includes sodium benzoate, sweetener such as sucralose is 
However, Ulrich et al. teach taste masking liquid pharmaceutical compositions for oral administration, see abstract and paragraph [0092].  According to Ulrich, many active ingredients including antimicrobial agents have strong unpleasant and bitter tastes and therefore a need exists to develop taste masked solutions which provide uniform distribution of active and make the composition palatable, see paragraphs [005]-[007]. The tasted masked solutions contain sucralose (sweetener) present from .05-1.5 w/v, and pH buffers such as citric acid anhydrous present from, .01-1%, see paragraphs [0092], [0093], [0096] and Example 3. The liquid solutions can further contain preservatives such as sodium benzoate present from 0.1-0.5% w/v, sucralose present from 0.05-1.5%,  and a flavoring agent such as grape present from .02-.06% w/v, see paragraphs [0052], [0092], [0098]-[0100] and Example 12. The taste masked formulations can further contain coloring agents such as dyes, see paragraphs [0052],  [0092], [0098]-[0100] Example 12.
Although Ulrich discloses antimicrobial agents which are bitter are taste masked, Ulrich does not teach vancomycin hydrochloride, however Lord disclose that Vancomycin and its salt forms have a bitter taste, see paragraph [0032]. 
Accordingly, it would have been prima facie obvious before the time of filing to provide the modified Palepu’s vancomycin hydrochloride solution with a liquid taste masking formulation that comprises sweetener, flavoring agent, with citric acid buffer at about .0.4% w/v, sucralose sweetener at 0.2% w/v, grape flavoring agent at about .05% w/v, and sodium benzoate preservative present. 
In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  
There would have been a reasonable expectation of success particularly as Ulrich discloses its formulations are suitable to mask bitter tasting drugs and vancomycin is known to have a bitter taste. 
Examiner further notes that per MPEP 2144.05, generally differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see .

Claims 30-39 are rejected under 35 U.S.C. 103 as being unpatentable over Mochida et al. (JP2008201778) in view of Palepu (United States Patent Publication Ulrich et al. (United States Patent Publication 2003/0032600) as evidenced by Ahmed (United States Patent 5,362,758)
Mochida teaches aqueous oral vancomycin liquid preparations having glycerin, citric acid, sweeteners, and preservatives, see abstract, page 2 first paragraph and pages 3-5. As evidenced by Ahmed, glycerin is also known as a tonicity agent, see claim 7. The amount of the vancomycin hydrochloride should be less than 100mg/mL since if it exceeds this amount it forms a gel, see page 2 and 4. For oral dosage forms the vancomycin hydrochloride can be present at 50mg/mL (i.e. 5g/10mL), see page 2. The composition can include a flavor agent present from .05-1% by weight, and sugar sweeteners, see page 5. The pH of the vancomycin aqueous solution is from 3.6-4.6, see page 3. The formulation is stable and does not cause precipitation, see pages 1-5. Given Mochida discloses dissolving with a homogenizer in liquid solutions, the vancomycin would necessarily be homogeneous, see pages 6-9 and entire document. The formulation is stable for at least 12 months or at least 2 years, and is formulated in water, see page 6. A pH of 3.6-4.6 renders obvious from about 2.5-4.5 and the liquid solutions of Mochida contain water. 
Mochida does not expressly teach that the composition has the sweetener of 0.2% sucralose, wherein the flavoring agent is artificial grape flavor, wherein the citric acid is about 0.4% w/v citric acid, and wherein the preservative is sodium benzoate or that the liquid formulation can be formulated to be non-sterile. 
However, Palepu teaches compositions including either sterile or non-sterile liquid solutions having water fit for storage in a container comprising stable vancomycin hydrochloride present from 25mg/mL-150mg/mL, with some embodiments having about 
Ulrich et al. teach taste masking liquid pharmaceutical compositions for oral administration, see abstract and paragraph [0092].  According to Ulrich, many active ingredients including antimicrobial agents have strong unpleasant and bitter tastes and therefore a need exists to develop taste masked solutions which provide uniform distribution of active and make the composition palatable, see paragraphs [005]-[007]. The tasted masked solutions contain sucralose (sweetener) present from .05-1.5 w/v, and pH buffers such as citric acid anhydrous present from, .01-1%, see paragraphs [0092], [0093], [0096] and Example 3. The liquid solutions can further contain preservatives such as sodium benzoate present from 0.1-0.5% w/v, sucralose present from 0.05-1.5%,  and a flavoring agent such as grape present from .02-.06% w/v, see paragraphs [0052], [0092], [0098]-[0100] and Example 12. The taste masked formulations can further contain coloring agents such as dyes, see paragraphs [0052],  [0092], [0098]-[0100] Example 12.
prima facie obvious before the time of filing to provide the Mochida’s vancomycin hydrochloride solution with a liquid taste masking formulation that comprises sweetener, flavoring agent, with citric acid buffer at about .0.4% w/v, sucralose sweetener at 0.2% w/v, grape flavoring agent at about .05% w/v, and sodium benzoate preservative present. 
A person of ordinary skill in the art would have been motivated to do so in view of Ulrich which discloses that orally administered active pharmaceutical agents can be taste masked due to their bitter taste with formulations which comprise art recognized buffers, sweetener, flavoring agent, and preservatives used in overlapping ranges. Therefore, since Vancomycin hydrochloride is an art recognized bitter drug, one would have been motivated to use the taste mask solutions of Ulrich in amounts disclosed by Ulrich to enhance the taste of vancomycin hydrochloride. MPEP 2144.05 teaches “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).” There would have been a reasonable expectation of success given Mochida’s oral liquid vancomycin formulation can be formulated to contain flavoring agents, buffers, preservatives, and sweeteners. 
It would have been additionally obvious to formulate Mochida’s vancomycin solutions as a non-sterile solution in the alternative to sterile given Palepu teaches that liquid vancomycin hydrochloride formulations can be made to be either sterile or non-sterile, and it is within the purview of an ordinary skilled artisan to provide non-sterile forms as this would require less steps (i.e. no sterile filtration) during production to 
With regards to the amount of flavoring and citric acid and vancomycin hydrochloride, Examiner further notes that per MPEP 2144.05, generally differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change . 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 30-39 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18-39 of copending Application No. 17/165,754 (reference application) in view of Palepu (United States Patent Publication 2016/0101147) as evidenced by Ahmed (United States patent 5,362,758).
 Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and that of Application ‘754 are 
The difference between the instant claims and the copending claims of Application ‘754 is that the instant claims consist of a tonicity agent and do not specify propylene glycol. 
However, Palepu teaches compositions including non-sterile liquid solution compositions containing stable vancomycin hydrochloride present from 25mg/mL-150mg/mL, and propylene glycol, see abstract and paragraphs [0003], [0004], [0018], [0030], [0048], and Examples 1-8. Propylene glycol is a known tonicity enhancing agent as evidenced by Ahmed at claim 7, and therefore the subject matter of application ‘754 overlaps and renders obvious the subject matter of the instant claims in view of the addition of tonicity agents. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 30-39 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18-25 of copending Application No. 17/077969 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 

Claims 30-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,959,948 in view of Ulrich et al. (United States Patent Publication 2003/0032600).  
 Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and that of Patent ‘948 are to non-sterile stable liquid formulations having buffering agents inclusive of citric acid, water, sweetener, sodium benzoate, water, vancomycin hydrochloride and flavoring agent wherein the non-stable liquid formulation is stable and homogenous for at least 1 week at ambient and refrigerated temperature and has a pH of 2.5-4.5. The sodium benzoate is present in overlapping ranges, citric buffer and the sweetener is present in overlapping range. 

However, Ulrich et al. teach taste masking liquid pharmaceutical compositions for oral administration, see abstract and paragraph [0092].  According to Ulrich, many active ingredients including antimicrobial agents have strong unpleasant and bitter tastes and therefore a need exists to develop taste masked solutions which provide uniform distribution of active and make the composition palatable, see paragraphs [005]-[007]. The tasted masked solutions contain sucralose (sweetener) present from .05-1.5 w/v, and pH buffers such as citric acid anhydrous present from, .01-1%, see paragraphs [0092], [0093], [0096] and Example 3. The liquid solutions can further contain preservatives such as sodium benzoate present from 0.1-0.5% w/v, sucralose present from 0.05-1.5%,  and a flavoring agent such as grape present from .02-.06% w/v, see paragraphs [0052], [0092], [0098]-[0100] and Example 12. The taste masked formulations can further contain coloring agents such as dyes, see paragraphs [0052],  [0092], [0098]-[0100] Example 12.
Accordingly, it would have been prima facie obvious before the time of filing to provide grape flavoring agent at 0.05 w/v% in Patent ‘948 and sucralose as the sweetening agent. 
A person of ordinary skill in the art would have been motivated to do so in view of Ulrich which discloses that orally administered active pharmaceutical agents can be taste masked due to their bitter taste with formulations which comprise art recognized buffers, sweetener, flavoring agents, and preservatives used in overlapping ranges. Furthermore, claim 5 of Patent ‘948 encompasses flavoring agents with sweetening . 

Claims 30-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,959,949 in view of Ulrich et al. (United States Patent Publication 2003/0032600).  
Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and that of Patent ‘948 are to non-sterile stable liquid formulations having buffering agents inclusive of citric acid, water, sweetener, sodium benzoate, water, vancomycin hydrochloride and further containing a  flavoring agent wherein the non-stable liquid formulation is stable and homogenous for at least 1 week at ambient and refrigerated temperature and has a pH of 2.5-4.5. The sodium benzoate is present in overlapping ranges, citric buffer and the sweetener and flavoring agent is present in overlapping range. 
The difference between the instant claims and that of Patent ‘949 is the recitation of sucralose as the sweetener and of a grape flavoring agent. 
However, Ulrich et al. teach taste masking liquid pharmaceutical compositions for oral administration, see abstract and paragraph [0092].  According to Ulrich, many active ingredients including antimicrobial agents have strong unpleasant and bitter tastes and therefore a need exists to develop taste masked solutions which provide uniform distribution of active and make the composition palatable, see paragraphs [005]-[007]. The tasted masked solutions contain sucralose (sweetener) present from .05-1.5 w/v, and pH buffers such as citric acid anhydrous present from, .01-1%, see paragraphs [0092], [0093], [0096] and Example 3. The liquid solutions can further 
Accordingly, it would have been prima facie obvious before the time of filing to provide grape flavoring agent at 0.05 w/v% in Patent ‘949 and sucralose as the sweetening agent. 
A person of ordinary skill in the art would have been motivated to do so in view of Ulrich which discloses that orally administered active pharmaceutical agents can be taste masked due to their bitter taste with formulations which comprise art recognized buffers, sweetener, flavoring agents, and preservatives used in overlapping ranges. Furthermore, claim 1 of Patent ‘949 encompasses flavoring agents with sweetening agents. Therefore the subject matter of Patent ‘949 overlaps and renders obvious the subject matter of the instant claims. 

Claims 30-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,959,947 in view of Ulrich et al. (United States Patent Publication 2003/0032600).  

The difference between the instant claims and that of Patent ‘947 is the recitation of sucralose as the sweetener and of a grape flavoring agent. 
However, Ulrich et al. teach taste masking liquid pharmaceutical compositions for oral administration, see abstract and paragraph [0092].  According to Ulrich, many active ingredients including antimicrobial agents have strong unpleasant and bitter tastes and therefore a need exists to develop taste masked solutions which provide uniform distribution of active and make the composition palatable, see paragraphs [005]-[007]. The tasted masked solutions contain sucralose (sweetener) present from .05-1.5 w/v, and pH buffers such as citric acid anhydrous present from, .01-1%, see paragraphs [0092], [0093], [0096] and Example 3. The liquid solutions can further contain preservatives such as sodium benzoate present from 0.1-0.5% w/v, sucralose present from 0.05-1.5%,  and a flavoring agent such as grape present from .02-.06% w/v, see paragraphs [0052], [0092], [0098]-[0100] and Example 12. The taste masked formulations can further contain coloring agents such as dyes, see paragraphs [0052],  [0092], [0098]-[0100] Example 12.
Accordingly, it would have been prima facie obvious before the time of filing to provide grape flavoring agent at 0.05 w/v% in Patent ‘947 and sucralose as the sweetening agent. 
A person of ordinary skill in the art would have been motivated to do so in view of Ulrich which discloses that orally administered active pharmaceutical agents can be taste masked due to their bitter taste with formulations which comprise art recognized buffers, sweetener, flavoring agents, and preservatives used in overlapping ranges. Furthermore, claim 1 of Patent ‘947 encompasses flavoring agents with sweetening agents. 
Therefore the subject matter of Patent ‘947 overlaps and renders obvious the subject matter of the instant claims. 


Claims 30-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,688,046 in view of Ulrich et al. (United States Patent Publication 2003/0032600).  
Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and that of Patent ‘046 are to non-sterile stable liquid formulations having buffering agents inclusive of citric acid, water, sucralose sweetener, sodium benzoate, water, vancomycin hydrochloride and for claim 34 and 38 a berry flavoring agent wherein the non-stable liquid formulation is stable and homogenous for at least 1 week at ambient and refrigerated temperature and has a pH of 2.5-4.5. The sodium benzoate is present in overlapping ranges, citric buffer, flavoring agent, and the sweetener is present in overlapping range. The berry of Patent ‘046 is not specifically recites to be grape. 
However, Ulrich et al. teach taste masking liquid pharmaceutical compositions for oral administration, see abstract and paragraph [0092].  According to Ulrich, many active ingredients including antimicrobial agents have strong unpleasant and bitter tastes and therefore a need exists to develop taste masked solutions which provide uniform distribution of active and make the composition palatable, see paragraphs [005]-[007]. The tasted masked solutions contain sucralose (sweetener) present from .05-1.5 w/v, and pH buffers such as citric acid anhydrous present from, .01-1%, see paragraphs [0092], [0093], [0096] and Example 3. The liquid solutions can further contain preservatives such as sodium benzoate present from 0.1-0.5% w/v, sucralose present from 0.05-1.5%,  and a flavoring agent such as grape present from .02-.06% w/v, see paragraphs [0052], [0092], [0098]-[0100] and Example 12. The taste masked formulations can further contain coloring agents such as dyes, see paragraphs [0052],  [0092], [0098]-[0100] Example 12.
As noted in Ulrich, grape berry flavor can be used to taste mask bitter drugs thus it would be obvious to select grape as the berry. 


Claims 30-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,493,028.   
Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and that of Patent ‘028 are to non-sterile stable liquid formulations having buffering agents inclusive of citric acid, water, sucralose sweetener, sodium benzoate, water, vancomycin hydrochloride and further containing a grape flavoring agent wherein the non-stable liquid formulation is stable and homogenous for at least 1 week at ambient and refrigerated temperature and has a pH of 2.5-4.5. The sodium benzoate is present in overlapping ranges, citric buffer, flavoring agent, and the sweetener is present in overlapping range. 
Therefore the subject matter of Patent ‘028 overlaps and thus renders obvious the subject matter of the instant claims.  

Claims 30-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,959,946.   
Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and that of Patent ‘946 are to non-sterile stable liquid formulations having buffering agents inclusive of citric acid, water, sucralose sweetener, sodium benzoate, water, vancomycin hydrochloride and further containing grape berry flavoring agent wherein the non-stable liquid formulation is stable and 
Therefore the subject matter of Patent ‘946 overlaps and thus renders obvious the subject matter of the instant claims.  

Conclusion
Currently, no claims are allowed and all claims are rejected. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH ALAWADI whose telephone number is (571)270-7678.  The examiner can normally be reached on Monday-Friday 10:00am-6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/SARAH ALAWADI/Primary Examiner, Art Unit 1619